Citation Nr: 1427149	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  14-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Edward Farmer, Attorney


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent and credible evidence indicating the Veteran suffers from a psychiatric disability.

2.  The Veteran has no service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder, to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2013).

2.  The criteria for an award of SMC based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in April 2011, July 2011, and April 2012 letters.  The Veteran's claim was last readjudicated in December 2013. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports. 

The Board notes that the Veteran has not been afforded a VA mental health examination in conjunction with his claim.  However, the Board finds that no such examination is required in this case.  As will be discussed in more detail below, there is no competent and credible evidence indicating the Veteran currently suffers a current psychiatric disability.  Thus, VA's duty to provide an examination has not been triggered.  See 38 C.F.R. § 3.159(c)(4).

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of any additional pertinent evidence not yet received.  Indeed, the record was held open for a period of 90 days at the representative's request, but no additional evidence was forthcoming.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran and his representative contend that the Veteran should be granted service connection for a psychiatric disorder, to include depression, anxiety, dysthymia with paranoia, short-term memory loss and decreased concentration, and PTSD.  The Veteran's STRs are negative for complaints, treatment, or findings of a psychiatric disorder.  The Veteran's April 1945 entrance examination shows "none" for psychiatric or neurological symptoms, and his November 1946 separation examination shows "normal" under psychiatric evaluation.

Post-service VA treatment records are also negative for any psychiatric diagnosis or symptoms.  The only instances in which there is a mention of psychiatric symptoms are when the provider essentially noted that the Veteran had none.  For example, in 
a January 1994 VA general medical examination, the examiner reported, "Psychiatric/Personality: His behavior, comprehension, coherence of response, emotional reaction, orientation and memory are all appropriate."  Similarly, at the Veteran's annual health check-ups by a private physician in November 2009 and 2010, the physician checked off the psychiatric evaluation as normal on the review of systems.

The first time that there was any indication that the Veteran may have a psychiatric disorder was in connection with his March 2011 claim for benefits.  The Veteran included depression, paranoia, anxiety, short-term memory loss, loss of the ability to concentrate, and "dysthymia condition - medicated for life" in the very long list of medical ailments for which he claimed service connection.  The Board notes that the evidence of record is void of a diagnosis of dysthymia or any other psychiatric condition or treatment for such.  The medical evidence presented shows no psychiatric medications have been prescribed.  

In a March 2012 notice of disagreement, the Veteran's representative requested that the Veteran's service connection claim for depression be considered as a claim for PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has repeatedly stated in correspondence that he is a "combat veteran" and that he served in the Philippines and Japan.  However, the Veteran's service discharge documents for both periods of service show he was not involved in any battles or campaigns and received no wounds in action.  During the first period of service from June 1945 to December 6, 1945, he received no decorations or citations.  His second period of service from December 7, 1945 to December 1946 revealed a World War II Victory Medal and Army of Occupation Medal, only.  When asked to complete a PTSD questionnaire in April 2012, he responded instead with a short paragraph stating that he was stationed in the Philippines and Okinawa around the time of the Battle of Okinawa and that he feared for his life because of not knowing when he could be attacked by the enemy.  He stated that he performed guard duty over the Japanese POWs, saw those POWs who had been wounded, and that there was still some fighting going on at that time.  He stated that he still has nightmares and intrusive thoughts about his service.  The Veteran requested that his claim be considered under 38 C.F.R. § 3.304(f)(3) and that a mental health examination be scheduled.  

However, the Board notes that the Veteran had no foreign service during the period in which the Battle of Okinawa occurred (1945) and that he was not stationed in Okinawa until after the atomic bombs were dropped.  Indeed, his discharge document from the second period of service reveals he departed for his only foreign service on February 21, 1946, arriving on March 11, 1946 and departed for the United States on November 5, 1946.  He was noted to have served as winch operator.  Thus, his contention that he served in Japan or the Philippines around the time of the Battle of Okinawa and that there was still fighting going on at that time is simply not credible.  

Moreover, on his claim, he reported that he has multiple conditions that are "medicated for life," including dysthymia.   However, none of the medical evidence submitted, including records from his family doctor, reflects any history or current findings of dysthymia or other psychiatric disorder nor any psychiatric medication having been prescribed.  In light of the inconsistencies between the Veteran's statements, his service separation documents, and the medical evidence showing no complaints or findings of any psychiatric disability, the Board finds the Veteran's assertions made in furtherance of his claim for compensation for a psychiatric disorder, to include PTSD, are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements").  

Further, there is no indication that the Veteran has specialized training in diagnosing psychiatric disorders, as such matters requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Indeed, his service records reflect a 6th grade education and the Veteran reported post-military employment as an airplane mechanic.  Thus, the Veteran's own opinion regarding the presence of a psychiatric disorder is not competent medical evidence.

In summary, there is no competent and credible evidence establishing that the Veteran suffers from any current psychiatric disorder, to include PTSD.  In the absence of competent and credible evidence reflecting a current disability, there is no basis upon which service connection can be established.  Accordingly, the claim for service connection for a psychiatric disorder, to include PTSD, is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the psychiatric disorder claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Special Monthly Compensation

The Veteran claims entitlement to SMC based on the need for aid and attendance.  SMC based on aid and attendance is payable to a Veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  At the present time, the Veteran is not service-connected for any disability, and is therefore, not eligible for consideration of SMC.  Therefore, entitlement to SMC must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).



ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to SMC based on the need for regular aid and attendance is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


